Title: James Madison to John Norvell, 20 June 1826
From: Madison, James
To: Norvell, John


                        
                            
                                Dr Sir
                            
                            
                                
                                     Montpr.
                                
                                June 20. 1826
                            
                        
                        I have, just recd. yours of the 14th. and inclose $15. in discharge of the acct. transmitted.
                        When I became a subscriber for the Franklin Gazette My letter to Mr Bache mentioned that it was a departure
                            from a rule I had found it expedient to lay down, and that my subscription was not a permanent one. As no special request
                            however has been made for a discontinuance of the paper, I very cheerfully remit payment for the whole period of your
                            acct. But I avail myself of the occasion to give effect to my original purpose, by requesting that my name on the list may
                            be noted for erasure after May. 1827. I thank you Sir for your very kind wishes, and pray you to accept a sincere
                            return of mine
                        
                            
                                J M
                            
                        
                    I observe that a rect. is subjoined to yr. acct but it will be a Satisfaction to know by a line that there has been no
                            miscarriage of the payment